Citation Nr: 0822923	
Decision Date: 07/11/08    Archive Date: 07/23/08

DOCKET NO.  05-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertensive heart disease, and if so, whether the reopened 
claim should be granted.  

3. Entitlement to service connection for bilateral knee pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from August 1979 to March 
1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied entitlement to service connection for 
hypertension and for bilateral knee pain.  The RO reopened 
the claim for service connection for heart disease and denied 
it.  

The veteran presented testimony at a personal video 
conference hearing in May 2008 before the undersigned Acting 
Veterans Law Judge.  A copy of the hearing transcript was 
attached to the claims file.

The issue of entitlement to service connection for 
hypertensive heart disease is reopened; however additional 
development is needed prior to a decision on the merits.  
Thus, the issues of entitlement to service connection for 
hypertensive heart disease and hypertension are REMANDED to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1. Entitlement to service connection for heart disease was 
denied in an August 1987 rating decision.  The veteran did 
not appeal that decision, thus, it became final.  

2. Evidence received since the August 1987 rating decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for heart disease, is not 
cumulative and redundant, and by itself or in connection with 
the evidence previously of record, raises a reasonable 
possibility of substantiating the claim.

3. The competent and probative evidence of record does not 
show a current diagnosis of a bilateral knee disorder.  


CONCLUSIONS OF LAW

1. New and material evidence to reopen the claim of 
entitlement to service connection for heart disease has been 
received, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5103A(f), 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

2. Service connection for bilateral knee pain is not 
warranted.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; and to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  For claims pending 
before VA on or after May 30, 2008, 38 C.F.R. 3.159 was 
recently amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).  The U.S. Court of Appeals for Veterans Claims has 
held that VCAA notice should be provided to a claimant before 
the initial RO decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, if VCAA notice is provided 
after the initial decision, such a timing error can be cured 
by subsequent readjudication of the claim, as in a Statement 
of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  The claimant bears the burden of demonstrating 
such error.  VA then bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).

In November 2003 and October 2004, the RO sent the veteran a 
letter informing him of the types of evidence needed to 
substantiate his claims and its duty to assist him in 
substantiating his claims under the VCAA.  These letters 
informed the veteran that VA would assist him in obtaining 
evidence necessary to support his claims, such as records in 
the custody of a Federal department or agency, including VA, 
the service department, the Social Security Administration, 
and other pertinent agencies.  He was advised that it was his 
responsibility to send medical records showing he has a 
current disability as well as records showing a relationship 
between his claimed disabilities and service, or to provide a 
properly executed release so that VA could request the 
records for him.  

The Board finds that the content of the November 2003 and 
October 2004 letters provided to the veteran complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  He was 
advised of his opportunities to submit additional evidence.  
Subsequently, a February 2005 SOC provided him with yet an 
additional 60 days to submit more evidence.  Thus, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in a supplemental statement of the case issued 
in December 2007.  

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, supra, requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the veteran in 
proceeding with the present decision.  Since the claim for 
service connection for bilateral knee pain herein is being 
denied, such matters are moot.

With respect to the issue on appeal of whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for hypertensive heart 
disease, the Board finds that VA has substantially satisfied 
the duties to notify and assist.  In view of the disposition 
of the matter on appeal herein, no useful purpose would be 
served by further discussion or analysis of the VA's duties 
to notify and assist in this case.  Thus, the Board finds 
that further discussion of the duties to notify and assist on 
the issue of whether new and material evidence has been 
received to reopen a claim of entitlement to service 
connection for hypertensive heart disease is not warranted.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

Hypertensive heart disease

The veteran seeks entitlement to service connection for 
hypertensive heart disease.  Service connection for heart 
disease was previously denied by the RO in August 1987.  
Absent an appeal, a decision of a duly constituted rating 
agency or other agency of original jurisdiction shall be 
final and binding on all VA field offices as to conclusions 
based on evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.1103.

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302.  The appellant did not appeal the August 1987 
decision and thus, the decision became final. 

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered new if 
it was not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a); Struck v. Brown, 9 Vet. App. 145 
(1996); Blackburn v. Brown, 8 Vet. App. 97 (1995); Cox v. 
Brown, 5 Vet. App. 95 (1993).  Material evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a 
claim.  Moray v. Brown, 5 Vet. App. 211 (1993).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a), in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 
5108.  Then, if new and material evidence has been submitted, 
the Board may proceed to evaluate the merits of the claim, 
but only after ensuring that the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Evidence considered at the time of the August 1987 rating 
decision consisted of service medical records, Army Reserve 
medical records, and the report of an October 1986 VA 
examination.  Service medical records show that a systolic 
murmur was noted on entrance into service.  An Army Reserve 
examination in April 1986 showed aortic insufficiency.  The 
October 1986 examination report shows that no heart disease 
was found.  After review of the above evidence, in an August 
1987 rating decision, the RO denied the claim for entitlement 
to service connection for systolic murmur as it was a 
constitutional or developmental abnormality; and for heart 
disease as there was no evidence of heart disease during 
service or within the year following service.  The condition 
was not shown on the last VA examination.  

The evidence received into the record since the August 1987 
decision includes statements from the veteran, duplicate 
copies of service medical records and Army Reserve medical 
records, additional service medical records, private medical 
records showing a diagnosis of hypertensive cardiovascular 
heart disease and hypertension, a lay statement regarding 
treatment the veteran received in service for a heart 
condition, and VA outpatient treatment records showing 
hypertension, history of heart palpitations with a negative 
stress test in the past, and prescribed medication.     

The evidence received shows diagnoses of hypertensive 
cardiovascular disease without congestive heart failure and 
hypertension.  This clinical evidence when viewed with the 
evidence previously of record constitutes new and material 
evidence as defined by the regulation.  38 C.F.R. § 3.156(a).  
It was not previously submitted to agency decisionmakers, and 
it relates to an unestablished fact necessary to substantiate 
the claim.  In connection with the evidence previously of 
record, the new evidence does raise a reasonable possibility 
of substantiating the claim.  As such, the new evidence is 
also material to the issue before the Board.  Accordingly, 
the claim for entitlement to service connection for heart 
disease is reopened.  38 U.S.C.A. § 5108.

To that extent only, the claim is allowed.  The issue of 
entitlement to service connection for hypertensive heart 
disease will be addressed in the remand attached to this 
decision.  38 U.S.C.A. § 5108.


Bilateral knee pain

The veteran seeks entitlement to service connection for 
bilateral knee pain.  

Service medical records show that at an enlistment 
examination in June 1979 the veteran's lower extremities were 
clinically evaluated as normal.  A January 1983 x-ray, for 
complaints of right knee pain and giving out, disclosed no 
evidence of fracture or dislocation.  There were no 
calcifications in the joint, tendons or bursa.  Although the 
veteran was seen in service for complaints of right knee pain 
and giving out, there is no evidence of a chronic right knee 
disorder shown in service.  

At an Army Reserve physical examination in April 1986 the 
veteran denied having a trick or locked knee.  He complained 
of his right knee swelling occasionally.  His lower 
extremities were clinically evaluated as normal.  

At a VA Compensation and Pension examination in October 1986, 
the veteran denied having knee pain.  Examination of his 
knees revealed flexion and extension were intact with the 
range of motion from 0-140 degrees.  The veteran complained 
of stress fractures of both feet and that his lower legs felt 
tight if he stood very long.  He wore braces in his shoes.  A 
diagnosis of a disorder of either knee was not shown.  

At an Army Reserve examination in April 1990 the veteran 
denied having or having had a trick or locked knee.  His 
lower extremities were clinically evaluated as normal.  

VA outpatient treatment records show that in March 2003 the 
veteran's medical history included a history of stress 
fractures of both feet and chronic knee pain, and wore 
orthotics.  In January 2004 the veteran complained of chronic 
bilateral knee pain.  In June 2004 the veteran was seen for 
follow-up and his complaints included chronic bilateral knee 
pain.  The impression was chronic pain in his feet and knees 
because of stress fractures.  The impression was chronic pain 
in feet and knees because of stress "factors".  In December 
2004 the impression was chronic bilateral knee pain.  The 
examiner commented that most likely pain in the knees was 
related to stress fractures because the weight was being 
transmitted to the knees.  When seen in January 2007, the 
examiner noted that the veteran continued to have chronic 
bilateral knee pain due to arch problems.  

A fellow service member wrote in December 2004 that he was 
stationed with the veteran at Fort Rucker in 1983.  He 
observed that the veteran was having knee problems and could 
not run physical training because of severe stress on his 
knees.  He wore orthotics for bad knees.

The veteran testified in May 2008 that he sought treatment 
for his knees in service.  He was told that he had a stress 
fracture and had to wear orthotics in his shoes to help 
relieve the issues with his knees.  He testified that his 
high arches put stress on his knees and caused pain.  

After review of the complete record, entitlement to service 
connection for bilateral knee pain is not established.

Although the veteran sought treatment for complaints of right 
knee pain in service, no findings or diagnosis of a chronic 
right knee disability was shown in service.  Post service, 
the veteran's Army Reserve physical of April 1986 and VA 
examination of October 1986 were negative for any complaints, 
findings or diagnosis of a chronic right or left knee 
disability.  Private treatment records and VA records show 
the veteran's complaints of knee pain but no findings or 
diagnosis of a chronic right or left knee disability is 
shown.  The VA records indicate a relationship between the 
bilateral knee pain and the non-service-connected stress 
fractures of the feet or high arches.  No medical opinion or 
other medical evidence relating the veteran's bilateral knee 
complaints of pain to service or any incident of service has 
been presented.

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110 
(West 2002).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not, in and of itself, 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 
2001).  In this case, the medical evidence does not render 
plausible a claim that the complaints of bilateral knee pain 
constitute a medical disability.  There is no competent 
medical evidence of a current diagnosis of a disorder of the 
right or left knee.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  Although in service, the veteran had medical 
training, there is no evidence of record that the veteran has 
specialized medical knowledge sufficient to render a medical 
opinion as to etiology.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements therefore are 
not competent medical evidence of a nexus between his claimed 
bilateral knee pain and active service.  

The lay statement received from a fellow service member is 
competent evidence as to his observations of the veteran's 
knee symptoms in service.  Falzone v. Brown, Vet. App. 398 
(1995) (Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.)  However, his lay statement does not 
constitute competent medical evidence that the veteran has a 
current bilateral knee disability that is linked to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Lacking a current medical diagnosis of a bilateral knee 
disorder which can be linked to service or to a service-
connected disability, service connection for bilateral knee 
pain must be denied.  Since the preponderance of the evidence 
is against the claim of service-connection for bilateral knee 
pain, the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Accordingly, service connection for claimed 
bilateral knee pain is denied.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for hypertensive 
heart disease is reopened; the appeal is granted to this 
extent only.

Entitlement to service connection for bilateral knee pain is 
denied.


REMAND

As discussed in the above decision, the Board has determined 
that new and material evidence has been presented to reopen 
the veteran's claim for service connection for heart disease.  

The veteran contends that his current condition is the 
continuation of a heart condition that first manifested in 
service.  His heart disorder appears to be related to 
hypertension, thus the issue of service connection for 
hypertension is inextricably intertwined and is also remanded 
for further development.  The Board finds that based on the 
clinical evidence discussed above, a medical examination and 
opinion based on a complete review of the claims folder is 
needed to determine the nature and etiology of any current 
heart disorder and hypertension.   



Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
cardiology examination to determine the 
nature and etiology of any current 
heart disability present and 
hypertension.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination and the examination report 
must indicate that the review was 
accomplished.  The examiner should 
offer an opinion as to whether it is at 
least as likely as not (50 percent or 
more probability) that any current 
heart disorder and/or hypertension 
found were initially manifested during 
the veteran's period of service or to a 
compensable degree within the first 
year after separation from service or 
are otherwise related thereto or to his 
inservice cardiac complaints.  

The examiner should also offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the elevated blood 
pressure readings shown at a Army 
Reserve examination in April 1986 and 
at a VA examination in October 1986, 
within one month and eight months after 
the end of the one year period 
following separation from service, were 
related to the veteran's service and 
were early manifestations of 
hypertension diagnosed at a later time.   

2. Then, readjudicate the issues on 
appeal.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate period of time 
for response.  Thereafter, return the 
case to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


